DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.  Therefore, claims 1-20 are pending for consideration following applicant’s amendment filed 5/25/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following amendment to claim 6 is made because “the one or more internal components” lacks antecedent basis in the claim.

The application has been amended as follows: 

IN THE CLAIMS:
6.  The valve assembly of claim 1, wherein an opening diameter is greater than a length of 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Edwarde (US Patent 3249117) is considered the closest prior art as described in the previous action.  However, Edwarde fails to teach “wherein a connection between the valve stem and the valve member is formed within a cavity of the valve body when the fluid end is in the decoupled position” as recited in claim 1.  While product-by-process limitations do not limit the claims to the manipulations sets forth in the claims, these limitations do limit the claims by the structure implied by the steps (MPEP 2113).  The device of Edwarde is not seen to reasonably have the structure necessary to achieve “wherein a connection between the valve stem and the valve member is formed within a cavity of the valve body when the fluid end is in the decoupled position”.  Edwarde teaches the connection between the valve stem 42 and the valve member 40 is “formed” (wherein the term “form” is defined as “bring together parts or combine to create”; i.e. the term “formed” requires the bringing of parts together) outside of the valve body cavity as shown in Figure 3.  The structure of Edwarde is not seen to be capable of forming this connection within the cavity of the valve body as claimed because the cavity between sides 14 and 15 does not reasonably include enough space to insert the pin 45 to form the connection (as best shown in Figure 2).  Therefore, the structure implied by the recited steps above is not seen to be met by Edwarde and there is no evidence that it would have been obvious to one of ordinary skill in the art to modify the structure of Edwarde to achieve these limitations.  For the same reasons, Edwarde fails to teach or render obvious “wherein a connection between the valve stem and the valve member is formed within a cavity of the valve body” as recited in claim 8 and “coupling the valve stem to the valve member within a cavity of the valve body” as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN MURPHY whose telephone number is (571)270-5243. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN F MURPHY/Primary Examiner, Art Unit 3753